Dissenting Opinion by
Mr. Justice Roberts:
1 believe that the judgment can and should be stricken on existing state law grounds that pre-date and are unrelated to the decision in Thorpe. Thus I dissent from the majority opinion which merely remands for a hearing under Thorpe.
Appellee-authority proceeded under a lease provision which allowed confession of judgment against appellant-tenant “upon the breach of any of the covenants or Agreements of this lease or upon termination thereof by forfeiture, default or expiration. . . .” The authority’s affidavit supporting its entry of the confessed judgment read as follows:
“Howard R. Riegert, being duly affirmed according to law affirms and says: 1. He is Executive Director of Lancaster Housing Authority and authorized to make this affidavit. 2. On or about April 29, 1966, June Gardner entered into a month-to-month lease for a two-story brick dwelling owned by Lancaster Housing Authority known as 536 South Ann Street, Lancaster, Pa. Attached hereto and made a part hereof is said lease. 3. On or about June 19, 1967, plaintiff herein gave notice to defendant to quit and to deliver up possession of said premises by July 31, 1967. 4. The said June Gardner, tenant and defendant herein has refused to remove and has remained in said premises. 5. The said June Gardner is not in the military *472service of the United States within the meaning of the Soldiers and Sailors Civil Relief Act.”
It is clear that the affidavit in no way discloses what appellant’s default was, and thus in my view was fatally defective. “All provisions for the entry of judgment upon the occurrence of stated contingencies require a statement of default which needs be more or less detailed dependent upon the nature of the instrument. Ordinarily such conditions must be averred to have taken place in order to have judgment entered at all. If a judgment is entered without the necessary averment, it is subject to being stricken off for what is a fatal defect. The record is held to be defective on its face and the judgment will be stricken off on the application of the defendant.” Shuchman, Pennsylvania Judgment Notes §16.2 (1961), and cases cited therein.
Professor Shuchman’s statements are supported by a plethora of cases. As Mr. Justice, later Chief Justice, Horace Stern stated in West Penn Sand & Gravel Co. v. Shippingport Sand Co., 367 Pa. 218, 221, 80 A. 2d 84, 86 (1951): “It is, of course, true that where the authority to enter a judgment by confession is dependent upon some default of the defendant there must be an averment of such default before a valid judgment can be entered: Kolf v. Lieberman, 282 Pa. 479, 482, 128 Atl. 122, 123; Jordan v. Kirschner, 94 Pa. Superior Ct. 252; P. Minnig Co. v. Carter, 113 Pa. Superior Ct. 231, 173 Atl. 726; Peterson v. Schultz, 162 Pa. Superior Ct. 469, 471, 58 A. 2d 360, 362; Thomas v. Davis, 163 Pa. Superior Ct. 6, 60 A. 2d 405.”1 *473See Yezbak v. Croce, 370 Pa. 263, 88 A. 2d 80 (1952); Sterling Elec. & Furniture Co. v. Irey, 189 Pa. Superior Ct. 450, 150 A. 2d 363 (1959).
Almost the identical case to the one presently before us was decided by the Court of Common Pleas of Delaware County in 1960. Plaintiff, a landlord-authority, caused to be entered an amicable action and judgment in ejectment against defendant.2 No averment of default was filed. The court concluded that in an ordinary case, an amendment would in all likelihood be permitted to correct the defect, but where default judgment was involved “. . . we are compelled to face the fact that historically judgments entered by default have not been looked upon with favor by the courts and strict compliance with every necessary procedural step must be had if a judgment so entered is to be sustained. Therefore, we are of the opinion that since the authority contained in this lease clearly depends upon an averment of default being filed, we cannot permit it to be nunc pro tunc: See Sterling Electric & Furniture Co., to use, Appellant, v. Irey, 189 Pa. Sup. Ct. 450, at 452, and a host of cases therein cited.” Rushton v. King, 48 Del. Cty. Rep. 123, 124 (1960).
The decision in Rushton is without question correct. Judgment by confession is an extraordinary remedy, and the potential for abuse has made the courts strict in requiring all procedural rules to be followed without deviation.3 Scott Factors, Inc. v. *474Hartely, 425 Pa. 290, 292-93, 228 A. 2d 887, 888 (1967). Once a judgment is entered on the warrant of attorney, the warrant is no longer viable, and even if a procedural irregularity makes the first judgment invalid, a second judgment may not be entered. Id. at 294, 228 A. 2d at 889. The failure of appellee in the case before us to aver the default upon which the judgment by confession was based requires that judgment to be stricken,4 and appellee has no further rights under the default judgment provision of the lease. Thus no remand is necessary and in my view we should or-' der the judgment stricken as a matter of law.

 In West Penn Sand & Gravel the Court went on to uphold the judgment because the affidavit of default incorporated by reference written notice of default which was sent to the tenant. Thus in reality, default was averred under oath, as part of the sworn affidavit. In the case before us, it is clear that no written averment *473of default was at any time made, and there is no averment of default made under oath as required.


 The court noted that the confession of judgment clause was contained in paragraph 11 of the lease, the identical paragraph number that is relied on in the case before us. Although we do not have a copy of the lease in Rushton, it seems fair to assume that it involved a form lease between authority and tenant that was identical to the lease used in the present case.


 It would seem that the procedural rules and protections in a summary proceeding like the one before us must be strictly fol*474lowed if the state summary procedure is to have any chance of withstanding a due process attack. Cf. Sniadach v. Family Finance Co. of Bay View, 395 U.S. 337, 37 L.W. 4520 (1969).


 A motion to strike attacks defects apparent on the face of the record, and unlike a motion to open, does not require the setting-out of a meritorious defense and a reasonable ground for the belief that the defense will be successful before a jury. See Shuck-man, supra at §38.1.